DETAILED ACTION
The instant application having Application No. 16/970,624 filed on 08/17/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 28-30 are amended. Claims 1, 3-9, 11-17, 20-24 and 27-30 are pending.

Response to Arguments
On pages 11-14 of the Applicant’s remark, (see Applicant’s remark filed on 01/28/2022), Applicant argues that the cited references does not disclose “receiving, from the first network node, a second message indicating activation of at least one RLM parameter associated with the first message, wherein the second message is a lower layer signal compared to the first message”, as recited by claims 1, 9, 17 and 24”. Furthermore, Applicant argues that NPL1 states "The network may activate and deactivate the configured CSI-RS resources of a serving cell." NPL1 § 5.19. In other words, the cited portion of NPL1 relates to a base station turning on or off certain reference signals that it transmits. In contrast, Claim 1 requires activation of an RLM parameter at the wireless device”.  In response, Examiner respectfully disagrees. 

As stated in NPL1, “(Section 6.1.3.14), Activation/Deactivation of CSI-RS resources MAC control element applies to the serving cell on which the UE receives the Activation/Deactivation of CSI-RS resources MAC control element”. Thus, NPL1 discloses the network node sends a lower layer message to the UE to activate RLM parameters (e.g. CSI-RS resources). As such, NPL1 discloses the limitation “receiving, from the first network node, a second message indicating activation of at least one RLM parameter associated with the first message,”, as recited by claims 1, 9, 17 and 24.

As stated in NPL1, “(Section 5.19), if the MAC entity receives an Activation/Deactivation of CSI-RS resources MAC control element in this TTI on a serving cell, the MAC entity shall indicate to lower layers the information regarding the Activation/Deactivation of CSI-RS resources MAC control element. Thus, NPL1 discloses the activation of at least one RLM parameter (e.g. CSI-RS resources) using a lower layer signaling”]. As such, NPL1 discloses the limitation “wherein the second message is a lower layer signal compared to the first message”, as recited by claims 1, 9, 17 and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 20-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (WO 2014/068535 A2; hereinafter Roman) in view of 3GPP TS 36.321 V15.0.0 (2017-12) (“3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification (Release 15)”; from Applicant’s IDS; hereinafter NPL1).
Regarding claim 1, Roman teaches “a method performed by a wireless device for optimized reconfiguration of radio link monitoring, RLM, and beam monitoring,” as [(See Abstract), A method, apparatus, and computer program product are provided to provide enhanced radio link monitoring (RLM)] “the method comprising: receiving, from a first network node, a first message comprising at least one RLM parameter;” [(Page 2, lines 8-11), The method further includes causing each of the one or more UEs to be informed of the information regarding its one or more respective UE-specific RLM configurations. The method of this embodiment is preferably for use in an access point… (Page 18, lines 27-30 and Page 19, lines 1-2), In this regard, each of the UEs may be informed, for example, via explicit or implicit signaling according to example embodiments, such as by causing one or more indications of the information to be explicitly or implicitly signaled to the UEs. Explicit signaling may include, for example, dedicated signaling such as, for example, radio resource control (RRC) signaling].
However, Roman does not specifically disclose receiving, from the first network node, a second message indicating activation of at least one RLM parameter associated with the first message, wherein the second message is a lower layer signal compared to the first message.
 In an analogous art, NPL1 teaches “receiving, from the first network node, a second message indicating activation of at least one RLM parameter associated with the first message,” [(Section 5.19, Page 69), The network may activate and deactivate the configured CSI-RS resources (interpreted as RLM parameter) of a serving cell by sending the Activation/Deactivation of CSI-RS resources MAC control element described in subclause 6.1.3.14. The configured CSI-RS resources are initially deactivated upon configuration and after a handover… (Section 6.1.3.14), The Activation/Deactivation of CSI-RS resources MAC control element is identified by a MAC PDU subheader with LCID as specified in table 6.2.1-1. It has variable size as the number of CSI process configured with csi-RS-NZP-Activation by RRC….. Activation/Deactivation of CSI-RS resources MAC control element applies to the serving cell on which the UE receives the Activation/Deactivation of CSI-RS resources MAC control element.] “wherein the second message is a lower layer signal compared to the first message” [(Section 5.19), if the MAC entity receives an Activation/Deactivation of CSI-RS resources MAC control element in this TTI on a serving cell, the MAC entity shall indicate to lower layers the information regarding the Activation/Deactivation of CSI-RS resources MAC control element. Thus, NPL1 discloses the activation of at least one RLM parameter (e.g. CSI-RS resources) using a lower layer signalling].	
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Roman with the modified system of NPL1 to provide an effective technique of Activation/Deactivation of CSI-RS resources using lower layers for higher flexibility to the network [NPL1: Section 5.19].
Regarding claim 3, the combination of Roman and “wherein: the at least one RLM parameter comprises a first RLM parameter and a second RLM parameter,” as [(Page 15, lines 27-30), UE-specific RLM configurations may include one or more criteria to be used for RLM, one or more reference resources to be used for RLM, one or more thresholds to be used for RLM, one or more offsets, and/or one or more other parameters, characteristics or the like.] “the first RLM parameter being associated with a first set of reference signal resources, the second RLM parameter being associated with a second set of reference signal resources,” [(Page 20, lines 15-18), Thus, in general, the apparatus 20 may adjust one or more parameters of the UE-specific RLM configuration based on any signal originated by the UE, including for example, but not limited to HARQ, CSI reports, sounding reference signals (SRS) or the like] “and the second set of reference signal resources is different from the first set of reference signal resources” [(Page 22, lines 25-26), These two or more UE-specific RLM configurations may, for example, be different from one another in one or more ways.].
Regarding claim 4, the combination of Roman and NPL1, specifically NPL1 teaches “wherein each of the first set of reference signal resources and the second set of reference signal resources are less than a number of reference signal resources providing coverage of a cell” as [(Page 22, lines 25-26), These two or more UE-specific RLM configurations may, for example, be different from one another in one or more ways.].
Regarding claim 5, Roman teaches “wherein the at least one reference signal resource comprises at least one synchronization signal block, SSB, or at least one channel state information-reference signal, CSI-RS” as [(Page 17, lines 8-11), a CRS-less RLM configuration set may include RLM being based on reference symbols or reference- symbol based processes besides CRS, such as, for example, CSI-RS or CSI-RS].
However, Roman does not specifically disclose performing RLM of at least one reference signal resource based on the second message.
In an analogous art, NPL1 teaches “performing RLM of at least one reference signal resource based on the second message” as [(Section 5.19), the MAC entity shall indicate to lower layers the information regarding the Activation/Deactivation of CSI-RS resources MAC control element].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Roman with the modified system of NPL1 to provide an effective technique of Activation/Deactivation of CSI-RS resources using lower layers for higher flexibility to the network [NPL1: Section 5.19].
Regarding claim 6, the combination of Roman and NPL1, specifically NPL1 teaches “further comprising: in response to receiving the second message, deactivating at least one reference signal resource in the first set of reference signal resources” as (Section 5.19, Page 69), The network may activate and deactivate the configured CSI-RS resources (interpreted as RLM parameter) of a serving cell by sending the Activation/Deactivation of CSI-RS resources MAC control element described in subclause 6.1.3.14. The configured CSI-RS resources are initially deactivated upon configuration and after a handover… (Section 6.1.3.14), The Activation/Deactivation of CSI-RS resources MAC control element is identified by a MAC PDU subheader with LCID as specified in table 6.2.1-1. It has variable size as the number of CSI process configured with csi-RS-NZP-Activation by RRC.].
Regarding claim 7, the combination of Roman and NPL1, specifically NPL1 teaches “further comprising: in response to receiving the second message, activating at least one reference signal resource that is not in the first set of reference signal resources” as (Section 5.19, Page 69), The network may activate and deactivate the configured CSI-RS resources (interpreted as RLM parameter) of a serving cell by sending the Activation/Deactivation of CSI-RS resources MAC control element described in subclause 6.1.3.14. The configured CSI-RS resources are initially deactivated upon configuration and after a handover… (Section 6.1.3.14), The Activation/Deactivation of CSI-RS resources MAC control element is identified by a MAC PDU subheader with LCID as specified in table 6.2.1-1. It has variable size as the number of CSI process configured with csi-RS-NZP-Activation by RRC.].
Regarding claim 8, Roman teaches “wherein: the first message identifies a reference signal type,” as [(Page 20, lines 15-18), Thus, in general, the apparatus 20 may adjust one or more parameters of the UE-specific RLM configuration based on any signal originated by the UE, including for example, but not limited to HARQ, CSI reports, sounding reference signals (SRS) or the like].
However, Roman does not specifically disclose the second message identifies one or more reference signal resources of the reference signal type.
In an analogous art, NPL1 teaches “the second message identifies one or more reference signal resources of the reference signal type” [(Section 5.19, Page 69), The network may activate and deactivate the configured CSI-RS resources (interpreted as RLM parameter) of a serving cell by sending the Activation/Deactivation of CSI-RS resources MAC control element described in subclause 6.1.3.14.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Roman with the modified system of NPL1 to provide an effective technique of Activation/Deactivation of CSI-RS resources using lower layers for higher flexibility to the network [NPL1: Section 5.19].
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 20, the combination of Roman and NPL1, specifically NPL1 teaches “wherein the second message is sent to the wireless device in response to determining that the wireless device has moved within a cell” as [(Section 5.19, Page 69), The network may activate and deactivate the configured CSI-RS resources (interpreted as RLM parameter) of a serving cell by sending the Activation/Deactivation of CSI-RS resources MAC control element described in subclause 6.1.3.14. The configured CSI-RS resources are initially deactivated upon configuration and after a handover…].
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463